 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   DAVID NATHANIEL ROBERTS,                             CASE NO. 1:21-cv-00714-AWI-HBK (PC)
 8                          Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
 9                   v.                                   RECOMMENDATIONS AND
                                                          DISMISSING COMPLAINT
10   FNU RICHER; FNU PRECIADO; FNU
     CALVINO,
11                                                        (Doc. No. 12)
                            Defendant.
12

13

14

15          Plaintiff David Nathaniel Roberts proceeds pro se with a civil rights complaint under 42
16 U.S.C. § 1983. Doc. No. 1. The matter was assigned to a United States magistrate judge pursuant

17 to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

18          On May 13, 2021, the assigned magistrate judge issued findings and recommendations,
19 determining that an earlier order granting Plaintiff’s motion to proceed in forma pauperis should

20 have been denied due to Plaintiff’s three-strike status. Doc. No. 12 at 2–6. The magistrate judge

21 further determined that Plaintiff did not satisfy the imminent danger of serious physical harm

22 exception. Id. at 5–6. The findings and recommendations, which were served on Plaintiff,

23 contained notice that any objections were to be filed within thirty days and that Plaintiff’s failure

24 to pay the full filing fee by the thirty-day objection deadline would cause the case to be dismissed

25 without prejudice. Id. at 6. Plaintiff has not filed objections and the time to do so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
27 de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

28 the findings and recommendations are supported by the record and by proper analysis.
 1

 2                                          ORDER
 3        Accordingly, IT IS HEREBY ORDERED that:
 4        1.    The findings and recommendations (Doc. No. 12) that were issued on May 13,
 5              2021, is ADOPTED in full;
 6        2.    Plaintiff’s complaint (Doc. No. 1) is DISMISSED without prejudice;
 7        3.    The Clerk of Court shall TERMINATE any pending motions and CLOSE this case.
 8

 9
     IT IS SO ORDERED.
10

11 Dated: July 6, 2021
                                            SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
